                   Case 19-13816-LMI                  Doc 9        Filed 03/29/19             Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

IN RE:

SUPER BRITE SCREW CORP.,                                               CASE NO. 19-13816-BKC-LMI
                                                                       Chapter 7
            Debtor.
__________________________________/

                                           NOTICE OF APPEARANCE

         Stephanie Reed Traband and the law firm of LEVINE KELLOGG LEHMAN

SCHNEIDER + GROSSMAN LLP file this Notice of Appearance as counsel for Professional

Bank, and request that copies of all future pleadings and notices which Professional Bank is

entitled to receive be served on the undersigned:

                                         Stephanie Reed Traband
                                          E-Mail: srt@lklsg.com
                           Levine Kellogg Lehman Schneider + Grossman LLP
                                        201 South Biscayne Blvd.
                                    Citigroup Center — 22nd Floor
                                          Miami, Florida 33131
                                         Telephone: 305.403.8788
                                         Facsimile: 305.403.8789

         Please take further notice that the foregoing demand includes not only the notices and

papers referred to in Federal Rule of Bankruptcy Procedure 2002, but also includes, without

limitation, any notice, application, complaint, demand, motion, petition, pleading or request,

whether formal or informal, written or oral, and whether transmitted or conveyed electronically

or by mail, delivery, telephone, telegraph, telex or otherwise filed with regard to the referenced

case and the proceedings therein.




                             LEVINE KELLOGG LEHMAN SCHNEIDER + GROSSMAN LLP
     201 South Biscayne Boulevard, 22nd Floor, Citigoroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
                  Case 19-13816-LMI                   Doc 9        Filed 03/29/19             Page 2 of 3


        Please take further notice that this entry of appearance is not intended as, nor is it a

consent to, jurisdiction of the Bankruptcy Court, specifically but not limited to (i) the right to

have final orders in non-core matters entered only after de novo review by a district judge, (ii)

the right to a trial by jury in any proceeding so triable herein, or in any case, controversy or

proceeding related hereto, (iii) the right to have the reference withdrawn by the District Court in

any matter subject to mandatory or discretionary withdrawal, or (iv) any other rights, claims,

actions, defenses, setoffs, or recoupments to which the foregoing represented parties are or may

be entitled under agreement, in law, or in equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments are expressly reserved.


         I hereby certify that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this court set
forth in Local Rule 2090-1(A).

DATED: March 29, 2019                                                   Respectfully submitted,
                                                                        LEVINE KELLOGG LEHMAN
                                                                        SCHNEIDER + GROSSMAN LLP
                                                                        Counsel for Professional Bank
                                                                        201 South Biscayne Blvd., 22nd Floor
                                                                        Miami, Florida 33131
                                                                        Telephone: 305.403.8788
                                                                        Facsimile: 305.403.8789
                                                                        By: /s/ Stephanie Reed Traband
                                                                            Stephanie Reed Traband
                                                                            Florida Bar No. 0158471


                                          CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing was served by

   CM/ECF on counsel of record on the Service List Below.


                                                                        By: /s/ Stephanie Reed Traband
                                                                            Stephanie Reed Traband, Esq.


                                                       SERVICE LIST

                                                    2
                              LEVINE KELLOGG LEHMAN SCHNEIDER + GROSSMAN LLP
      201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
                 Case 19-13816-LMI                   Doc 9        Filed 03/29/19             Page 3 of 3




Jonathan S. Leiderman                                                 Christian Somodevilla
Leiderman Shelomith Alexander +                                       LSAS Attorneys
Somodevilla, PLLC                                                     One Biscayne Tower
2699 Stirling Road, Suite C401                                        2 S. Biscayne Boulevard
Fort Lauderdale, FL 33312                                             Suite 2300
Telephone: (954) 920-5355                                             Miami, FL 33131
Fax: (954) 920-5371                                                   305-894-6163
jsl@lsaslaw.com                                                       cs@lsaslaw.com
Attorney for Super Brite                                              Attorney for Super Brite




                                                   2
                             LEVINE KELLOGG LEHMAN SCHNEIDER + GROSSMAN LLP
     201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
